TEIEATTORNEY              GEN&=zAL'
                     0,FTEXAS




Honorable J. M. Falkner
Banking Commlesloner of Texas
Austin 14, Texas
Honorable Jesse James
State Treasurer of Texas
Austin 11, Texas
                      Opinion No. c-127
                     9te: Reimbursement of travel expense8
                         'for new members of the State Bank-
Gentlemen:                lng and State Depository Boards.
       As ex-officio membera of both the State Banktng Board
and:the State Depository Board, you have jointly requested
our opinion on the above captioned queation. Formerly the
Attorney General was a statutory member of each of these
boards in addition to each of you; however a,recent enact-
ment of the 58th Legislature removed the Attorney General
from the.se,boardsand ,providedthat a citizen member be ap-
pointed. Since the three state officials previously serv-
ing on these boards lived in Austin, there was never any
appropriation made for travel expenses as such was unnecea-
sary. The problem now arises, and you request how'the c%ti-
zen members serving on such boards may be reimbursed for
travel expenses. -
       Section 18 of Senate Bill 318 of the 58th Legislature
states as follows,:
            "The citizen members replacing the At-
       torney General.on the Boarde and Commleelons
       amended by this-Act shall be reimbursed for
       their actual .meala, lodging and incidental
       expenses ,when performing their dutierra$ mem-
       bers of theirrespective Boards at all of-
       flcial meetings of the,Board on the same
       basis aa Is provided for members of the LegIs-
       lature~serving on Boards, Councils, Commit-
       tees or CommiSeions, provided, however, that



                           -629-
Hon. J. M. Falkner, and
Hon. Jesse James, page two   (c-127)

      the travel expenses herein provided shall
      not be paid but for fiftean (15) meetings
      of such Boards per year. Each member shall
      make out under oath an Itemized statement of
      the number of days engaged In attending of-
      ficial meetings of the Board and the amount
      of expenses when presenting same for~payment."
       Subsection d of Section 17 of House Bill   86,the
General Appropriation Bill, states as follows:
           "Members of the Legislature who serve
      on any Board, Council, Committee of Commis-
      sion shall receive actual expenses for meals,
      lodging, and incidental expenses not to ex-
      ceed Twelve Dollars ($12) per day when travel-
      ing on official business inside~,theState;
      and shall be reimbursed for actual expenses
      incurred for meals, lodging, and Incidental
      expenses,when traveling on official business
      outside the State. Claims for reimbursements
      of such expenses'shall be presented on forms
      prescribed by the Comptroller.
           "When traveling on official business in-
      's,ide
           the State, such Members of the Legis-
      lature shall be reimbursed for mileage on the
      same basis as is provided In the Constitution
      for Members of the Legislature; and It Is
      further provided that the same mileage rates
      shall apply to necessary travel to points with-
      in the State other than the seat of govern-
      ment. . . .'
       No appropriation was made, however, for reimbursement
for travel expenses incurred by the citizen members.
       Considering the problem with regard to the State Bank-
ing Board, viefind that there is no appropriation whatsoever
for the Banking.Department other than one to cover operating
space in the John'H. Reagan Office Building. It is further
significant that Article 342-112 of .Vernon'sCivil Statutes,
the Banking Code of 1943; specifically states that:
           "The Commissioner shall, from,tlme to
      time aa directed by the Finance Commission,
      submit to such Commission a full and complete
      report of the receipts and expenditures of
      the Banking Department and the Finance Com-
      mission may from time to time examine the
                             -630-
Hon. J. M. Falkner, and
Hon. Jesse James, page three (C-127)


      financial records of the Banking Depart-
      ment or cause them to be examined. In
      addition, the Banking Department shall be
      audited from time to time by the State Audl-
      tor in the same manner as other State De-
      partments, and the actual costs of such
      audits  shall be paid to the State Auditor
      from the funds of the Banking Department.
      Fees, penalties and revenues collected by
      the Banking Department from every sdurce
      whatsoever shall be retained and held by
         id Department, and no part of such fee's,
      z&alties and revenues shall ever be paid
      Into the General Revenue Fund of this State.
      All expenses incurred by the Banking Depart-
      ment shall be paid only~from such fees,
      penalties, and revenues, and no such expense
      shall ever be a charge against the funds of
      this State. The Finance Commlsslon shall
      adopt, and from time to time amend, budgets
      which shall direct .the purposes, and pre-
      scribe the amounts, for which the fees,
      penalties and revenues of the Banking bepart-
      m&t'shall be expended; and th Finance Com-
      mission shall, as of December 51, 1951, and
      annually thereafter, report to the Governor
      of the State of Texas the receipts and dis-
      bursements of the Banking Department for
      each calendar year; and shall within the
      first sixty (60) days of each succeeding
      Regular Session of the Legislature make a
      report to the appropriate committees of the
      House and Senate charged with considering
      legislation ertaining to banking." (lQn-
      phasis addedP .
       Many opinions from.this office have held that the
expenses of the Banking Department and the Banking Board
may be paid out of any revenues collected by the Depart-
ment, whether from penalties, fees, examinations or other-
wise. The Finance Commission provides In its budget the
amounts allocated for the various purposes. Attorney Gener-
al's Opinions Nos. NW-725 (1959). WW-1095 (1961); and C-88
(1963). Opinion No. WW-500 (1958) stated:
            "Since the above quoted'portion of Artl-
       cle 342-112 provides that all expenses Incurred

                          -631-
Hon. J. M. Falkner, and
Hon. Jesse James, page four (C-1?7)


         by the Banking Department shall be paid
         only from such fees, penalties and revenues,
         and the expenses incurred on behalf of the
         Banking Department for the services of the
         Court Reporter being legitimate expenses,
         you are advised that the Finance Commission
         of Texas may authorize the payment of these
         obligations."
       Since we have previously held that the Finance Com-
mission may setaside ~fu~ndsto satisfy 'expensesincurred
by the State Banking Board, we advise you that such Com-
mission may likewise set aside funds to cover travel ex-
penses of the new cltizen'member of the Banking Board.
       A different situation exists as to the citizen mem-
ber of the State Depository Board. The Flnance~Commission
has no authority to budget funds for this purpose as it Is
not properly an expense incurred by the State Banking Board
or State Bank~ingDepartment. The Treasurer's office has a
line item appropriation for travel expenses for its own
departmental employees only. It therefore follows that there
are no existing funds to reimburse the citizen member of~the
State Depository Board for his travel expenses. However,
Senate ~111 318constitutes pre-existing law, so as to enable
a subsequent Legislature to make an appropriation to reimburse
the citizen member for his prior travel expenses.
                       SUMMARY
              The citizen member replacing the At-
         torney General on the State Banking Board
         may be reimbursed for his travel expenses
         by funds set aside by the Finance Commis-
         sion of Texas.
              There are no existing  funds to cover
         travel expenses of the citizen member re-
         placing the Attorney  General on the State
         Depository Board.
                          Yotirsvery truly,




FDW:ms
                            -632-
Hon. J. M. Falkner, and
Hon. Jesse James, page five   (C-127)

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Milton Richardson
John Reeves
Dudley McCalla
J. C. Davis
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                          -633-